 



Exhibit 10.4
ROADHOUSE GRILL, INC.
2703-A Gateway Drive
Pompano Beach, Florida 33069
November 17, 2005
Berjaya Group (Cayman) Limited
c/o Berjaya Group Berhad
11th Floor, Menara Berjaya, KL Plaza
179 Jalan Bukit Bintang
55100 Kuala Lampur, Malaysia
Attn: Mr. Francis Lee
Dear Mr. Lee:
          Reference is made to the Amended and Restated Loan Agreement dated as
of October 6, 2005 (the “Loan Agreement”), between Berjaya Group (Cayman)
Limited (“Lender”) and Roadhouse Grill, Inc. (“Borrower”). Capitalized terms
used herein are used as defined in the Loan Agreement.
          Under Section 7.12(a) of the Loan Agreement, it is an event of default
if, on or prior to October 31, 2005, the Borrower shall not have entered into a
binding and enforceable Sale Transaction, unless, prior to such date, a designee
of the Lender reasonably acceptable to the Borrower’s Board of Directors shall
have been appointed as a member of the Board of Directors of the Borrower (such
default, the “Sale Transaction Default”). Pursuant to a letter agreement dated
as of August 11, 2005, between Borrower and Lender, it was agreed, among other
things, that if the Lender’s designee were Mr. Francis Lee, that he would be
reasonably acceptable to the Board of Directors of Borrower as the appointee of
Lender.
          No Sale Transaction occurred on or prior to October 31, 2005 and prior
to such date, Mr. Francis Lee was not appointed to the Board of Directors of
Borrower. While the Lender never formally requested that Mr. Lee be appointed to
the Board prior to that date, it is arguable that a Sale Transaction Default
occurred on such date because the Borrower did not appoint Mr. Lee to the Board
of Directors of the Borrower as of that date. In the interest of clarity,
Borrower has requested Lender to waive the potential Sale Transaction Default,
and Lender is willing to waive such potential Sale Transaction Default provided
the Loan Agreement is amended as stipulated below.
          In consideration of Lender’s waiver of the Sale Transaction Default,
Lender and Borrower agree that the Loan Agreement is hereby amended to replace
Section 7.12 thereof with the following new Section 7.12:

 



--------------------------------------------------------------------------------



 



Roadhouse Grill, Inc.
November 17, 2005
Page 2

  7.12   Failure to Appoint Lender Representative to Borrower’s Board of
Directors In Certain Circumstances.

          If, at any time on or after October 31, 2005, the Lender shall have
made a written request that either (i) Francis Lee or (ii) another designee of
the Lender reasonably acceptable to the Borrower’s Board of Directors be
appointed as a member of the Board of Directors of the Borrower and such
appointment shall not have been made within five (5) Business Days after
Borrower’s receipt of such written request.
          If the foregoing correctly sets forth our agreement and understanding,
please so indicate by signing and returning the enclosed copy of this letter
agreement in the space provided by Borrower’s signature.

              BERJAYA GROUP (CAYMAN) LIMITED
 
       
 
  By:   /s/ Francis Lee 
 
       
 
      Authorized Signatory

          ACCEPTED AND AGREED TO:    
 
        ROADHOUSE GRILL, INC.    
 
       
By:
  /s/ Michael C. Brant     
 
 
 
   
 
  Michael C. Brant 
Executive Vice President and Chief Financial Officer    

 